         Case 2:19-cr-00117-JLR Document 149 Filed 07/23/21 Page 1 of 7


                                                                 Honorable James Robart

                        UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON, SEATTLE

UNITED STATES OF AMERICA,                 )       No. CR19-117 JLR
                                          )
                               Plaintiff, )       DEFENSE REPLY
             v.                           )       RE: BINDNG GOVERNMENT
                                          )       ADMISSION
SHAWNA REID,                              )
                              Defendant. )
                                          )

       The government sidesteps the central question of whether Ms.Reid admitted in her

grand jury testimony saying the very thing — that, yes, she previously told the FBI on

August 23, 2017, that her ex-boyfriend confessed to his role in a murder — it has

indicted her for denying having said earlier in that testimony. It plays semantics in

denying that Ms. Reid “recanted” the denial for which she was indicted or that its trial

brief means what it plainly says, i.e., that Ms. Reid “conceded that she told investigators

during [that] interview that Suspect#1 told her he had been involved in a murder of a

judge or attorney who lived on ahill.” The government contends that Ms. Reid did not

recant her prior statements and that it never admitted she had, but this is belied by the

audiotape and the government’s trial brief, which establish both the fact of her recantation

and recantation and the government’s binding admission to that fact.

Evidentiary basis for the recantation
       The basis for Ms. Reid’s recantation is well-founded. After her denial of previous

statements to the FBI that “Suspect #1 bragged to [her] about his involvement in the

murder of a judge or attorney that lives on top of a hill” (GJ transcript at 17), she altered
                                                                                 Michael Nance
                                                                               Attorney at Law
                                                                                 P.O. Box 11276
                                                                   Bainbridge Island, WA 98110
                                              1                                  (206) 624-3211
        Case 2:19-cr-00117-JLR Document 149 Filed 07/23/21 Page 2 of 7


her testimony later in the proceeding:

      Q: Do you remember them asking you whether [Suspect #1] had ever spokento
you about being involved in or getting wrapped up in a murder?
      ....
      Is it your testimony that you did not answer that question yes?

       A. Is it? No. They told me that I did.

      Q. I am not asking you what they told you. I am asking you what you did when
you were asked that question. How did you respond?

       A. Apparently, I said yes.

       Q. Why do you say “apparently?"

        A. Because I don't have any recollection of --of that.
        .....
        Q. Okay. Can you explain to us why if you were super sick, you had mental
illness, you had to take your brother to drug court, and you were in a hurry —
        ....
 -- you thought the right thing to do was to tell the agents that [Suspect #1] had
confessed a murder to you?

       A. That was an accident.

       Q. You, by accident, told the agents and the detective on that day that [Suspect#1]
had told you about being involved in a murder?

       A. Yes.

GJ transcript 38-42.

The government has already conceded the obvious, i.e. that Shawna Reid
recanted, and is now bound by that admission.

      This case is about whether Ms. Reid falsely denied to the grand jury that she had

made certain statements to FBI agents on August 23, 2017. During her testimony Ms.

                                                                              Michael Nance
                                                                            Attorney at Law
                                                                              P.O. Box 11276
                                                                Bainbridge Island, WA 98110
                                            2                                 (206) 624-3211
         Case 2:19-cr-00117-JLR Document 149 Filed 07/23/21 Page 3 of 7


Reid initially said she had not made the statements charged in the indictment. But later in

the same proceeding, she conceded that she had made such statements. As the

government has explicitly acknowledged,

        Defendant ultimately conceded that during her August 23, 2017, interview
        that Suspect #1 told her he had been involved in a murder of a judge or an
        attorney who lived on a hill. The defendant also conceded that during this
        interview she stated Suspect #1 drove her past the house where the murder
        occurred.

Govt’s trial brief at 6.

       To qualify as a judicial admission, a statement must be done in writing or in open

court and amount to a real concession of a fact at issue and not have been made merely as

a concession for some unrelated purpose. See, United States v. Bentson, 947 F.2d 1353

(9th Cir. 1991); United States v. Novak, 99 F.3d 1147 (9th Cir. 1996) (unpublished)

(discussing when a statement should be viewed as a judicial admission).

       The government’s statement satisfies all the criteria for a judicial admission. It

was made in writing in a formal pleading; it involves the central issue in the case; and it

was not inadvertent or made in respect to some minor or irrelevant matter (and, indeed,

was actually emphatically expressed).

       This statement by the government is an admission of a party-opponent that must

be treated as a binding fact by both this Court and the appellate courts. United States v.

Crawford, 372 F.3d 1048 (9th Cir. 2013). Having admitted that Ms. Reid told the grand

jury that she had made the statements attributed to her on August 23, 2017, the

government cannot now say otherwise, and the Court cannot find differently. In

Crawford defense counsel, during briefing and in oral argument, conceded probable cause
                                                                                Michael Nance
                                                                              Attorney at Law
                                                                                P.O. Box 11276
                                                                  Bainbridge Island, WA 98110
                                              3                                 (206) 624-3211
         Case 2:19-cr-00117-JLR Document 149 Filed 07/23/21 Page 4 of 7


for the arrest of the defendant. Even though there was “some confusion below” as to

whether probable cause had existed, the judicial admission by defense counsel constituted

a fact binding on both the trial and appellate courts. Id.

       The government’s admission provides the undisputed factual basis, one amply

supported by the evidence, that Ms. Reid recanted in the same proceeding and that her

further prosecution is statutorily barred. 18 USC §1623(d).

       Once Ms. Reid raises the statutory defense of recantation the government must

disprove the defense beyond a reasonable doubt. United States v. Tobias, 863 F.2d 685

(9th Cir. 1988). Of course, the government cannot possibly disprove something by any

standard if it has already admitted it. It certainly cannot do so with irrelevant references

to Ms. Reid’s explanation of why she might have made statements to the FBI. Nothing in

the recantation defense prohibits the defendant from providing a reason for recanting. All

that is required is that she do so and the government’s admission establishes beyond

dispute that this is what she did.

       Whether or not Suspect #1 actually told Ms. Reid about a murder or whether he

drove her past a house or whether he said the murder was of an attorney general or judge

or prosecutor does not matter one whit. The charge in this case is that Ms. Reid made

specific statements to the FBI agents on August 23 and then denied making those

statements at the grand jury. If it is undisputed that she admitted making the statements at

the same proceeding the case is over, regardless of what Suspect #1 said or did not say.

       The government repeatedly argues that Ms. Reid did not retract her statements but

merely “attempted to spin an excuse for her inconsistent testimony.” Ms. Reid told the

grand jury about the intimidating circumstances of the interview, with an agent
                                                                                 Michael Nance
                                                                               Attorney at Law
                                                                                 P.O. Box 11276
                                                                   Bainbridge Island, WA 98110
                                              4                                  (206) 624-3211
         Case 2:19-cr-00117-JLR Document 149 Filed 07/23/21 Page 5 of 7


questioning her while kneeling in front of her (a fact confirmed by Detective Conrad’s

grand jury testimony), her mental illness, and her bad memory. All of these factors shed

light on why she might have made certain statements on August 23, 2017, but they have

no bearing on the narrow, but critical, issue of whether Ms. Reid conceded to the grand

jury that she did make the statements. In fact, Ms. Reid conceded that she had said the

very things for which she has been indicted for having first denied, which is tantamount

to a retraction of her earlier denial. The government’s refusal to characterize it as such is

strikingly at odds with both its admission and with the testimony, itself.

       The government complains that “Ms. Reid refuses to admit or concede that she

even made the statements charged in . . . the indictment”. Govt brief at 5. The defense is

simply saying that no one — neither Ms. Reid nor the government agents present at the

August 23 interview — can say precisely what she said then, because the agents failed to

record the interview and their notes and report of the interview are cryptic and

contradictory. It is, of course, undisputed that, in the grand jury, she said precisely what

the audiotape and transcript depict her saying.

       The government’s attempts to analogize Ms. Reid’s “excuses” to those made by

the defendants in Tobias or Wiggan badly miss the mark. The defendants in those cases

refused to “concede” the statements or conduct which they falsely denied and instead

concocted reasons why the statements or conduct were false or offered equivocal denials.

Here, by contrast, Ms. Reid reverses herself on her earlier testimony by plainly admitting

that she had made the very statements in issue (her statements to the FBI on August 23),

but provided no explanation for the indicted testimony that she retracted. Under the

Wiggan standard, she did not “attempt to clarify” but actually changed her testimony.
                                                                                  Michael Nance
                                                                                Attorney at Law
                                                                                  P.O. Box 11276
                                                                    Bainbridge Island, WA 98110
                                               5                                  (206) 624-3211
         Case 2:19-cr-00117-JLR Document 149 Filed 07/23/21 Page 6 of 7


Wiggan, 700 F.3d at 1216. She did not provide any excuse for her indicted testimony or

ever later contend that it was somehow true. Ms. Reid’s explanation for why she made

the original statements to the FBI does not change the fact of her concession that she did,

in fact, make those statements. This is critical where the charge against her is limited

only to whether she made the statements to the FBI and then denied making them to the

grand jury.

                                        Conclusion

       The government’s response obfuscates but cannot hide or change its unequivocal

representation that Ms. Reid conceded she had made the very statements for which it has

indicted her for denying. This is a clear admission of a party-opponent. Ms. Reid’s

timely concession of having said what the government indicted her for denying is a

recantation of her grand jury denial, both because the evidence (the audiotape) supports it

and because the government has admitted it and is now estopped from denying it.

       Shawna Reid should not be on trial for denying saying something she has clearly

admitted in the same proceeding that she did say. The case must be dismissed.

       Respectfully submitted this 23rd day of July, 2021.


                                                  /s/ Michael Nance, WSBA#13933
                                                  /s/ Robert Gombiner, WSBA #16059
                                                  Attorneys for Shawna Reid




                                                                                Michael Nance
                                                                              Attorney at Law
                                                                                P.O. Box 11276
                                                                  Bainbridge Island, WA 98110
                                             6                                  (206) 624-3211
         Case 2:19-cr-00117-JLR Document 149 Filed 07/23/21 Page 7 of 7




                                    Certificate of Service

       I hereby certify that on the 23rd day of July, 2021, I electronically filed the

foregoing with the clerk of the court using the CM/ECF system. Notice of this filing

will be sent electronically to counsel of record for other parties.



                                          /s/ Michael Nance
                                          email: michaelnancelaw@gmail.com




                                                                                    Michael Nance
                                                                                  Attorney at Law
                                                                                    P.O. Box 11276
                                                                      Bainbridge Island, WA 98110
                                               7                                    (206) 624-3211
